Case: 13-11267    Date Filed: 09/26/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11267
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:11-cv-00024-WTM-GRS


MICHAEL J. KISTLER,
HUTCH HOLDINGS, INC.,
                                                       Plaintiffs-Appellants,
versus

FEDERAL DEPOSIT INSURANCE CORPORATION,
as Receiver for First National Bank,

                                                      Defendant-Appellee,

FIRST NATIONAL BANK,

                                                       Defendant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (September 26, 2013)


Before WILSON, HILL and ANDERSON, Circuit Judges.
              Case: 13-11267     Date Filed: 09/26/2013   Page: 2 of 3




PER CURIAM:


      Plaintiffs, Michael J. Kistler and Hutch Holdings, Inc., appeal the grant of

summary judgment to the Federal Deposit Insurance Corp. as Receiver for First

National Bank on its claim as to the indebtedness owed it by the plaintiffs, as well

as on all claims alleged against it by plaintiffs. We have carefully reviewed the

record below and the detailed and thoughtful opinion of the district court and find

no reversible error. Therefore, we shall affirm the judgment.

      The undisputed facts forming the basis for the Federal Deposit Insurance

Corp.’s (the “FDIC”) claim are these. In 2007, Michael J. Kistler obtained a line

of credit from First National Bank in the principal sum of $1,500,000.00. Kistler,

as president of Hutch Holdings, Inc., also entered into a commercial security

agreement with the bank. The agreement granted the bank a deed to secure debt

with real property, and an assignment of lease and rents. Kistler also executed an

absolute, unconditional, and continuing personal guaranty of a promissory note to

the bank from a corporation of which Kistler is a member and guarantor.

Sometime thereafter, the bank froze the line of credit but forced an advance on it to

fully satisfy Kistler’s personal guaranty. Kistler demanded a return of the line of

credit monies, but the bank refused.
                                          2
                Case: 13-11267    Date Filed: 09/26/2013     Page: 3 of 3




        Litigation ensued in state court with Kistler asserting a variety of common

law tort as well as contract claims against the bank. The details of this litigation

are fully outlined in the district court’s opinion. During the litigation, however, the

FDIC was appointed as Receiver of the bank and the state court litigation was

removed to federal court whereupon the FDIC moved for summary judgment in its

favor as to Kistler’s indebtedness and against Kistler on his claims against the

bank.

        In its detailed opinion, the district court granted summary judgment as to

plaintiffs’ undisputed indebtedness to the FDIC and entered judgment for the

FDIC. There is no error here. In addition, the court carefully reviewed each and

every one of Kistler’s common law and contract claims against the FDIC and

concluded that none of them were meritorious. Our review of the district court’s

application of the relevant law to these claims reveals no error in any of these

conclusions.

        Accordingly, the judgment of the district court is

AFFIRMED.




                                           3